Exhibit 10.1

SEVENTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) entered
into as of this 23rd day of July, 2018 is by and among MANITEX INTERNATIONAL,
INC., a Michigan corporation (“Manitex International”), MANITEX, INC., a Texas
corporation (“Manitex”), MANITEX SABRE, INC., a Michigan corporation (“Sabre”),
BADGER EQUIPMENT COMPANY, a Minnesota corporation (“Badger”), CRANE AND
MACHINERY, INC., an Illinois corporation (“Crane and Machinery”), CRANE AND
MACHINERY LEASING, INC., an Illinois corporation (“Crane and Machinery
Leasing”), and MANITEX, LLC, a Delaware limited liability company (“Manitex
LLC”; together with Manitex International, Manitex, Sabre, Badger, Crane and
Machinery, and Crane and Machinery Leasing, collectively, the “Borrowers”), CIBC
BANK, USA, formerly known as The PrivateBank and Trust Company (in its
individual capacity, “CIBC Bank”), as administrative agent and sole lead
arranger (in such capacity, “Administrative Agent”), and the lenders party
thereto (the “Lenders”).

W I T N E S S E T H:

WHEREAS, Administrative Agent, Lenders, and Borrowers are party to that certain
Loan and Security Agreement dated as of July 20, 2016, as amended by that
certain First Amendment to Loan and Security Agreement dated as of August 4,
2016, that certain Consent and Second Amendment to Loan and Security Agreement
dated as of September 30, 2016, that certain Third Amendment to Loan and
Security Agreement dated as of November 8, 2016, that certain Fourth Amendment
to Loan and Security Agreement dated as of February 10, 2017, that certain Fifth
Amendment to Loan and Security Agreement dated as of April 26, 2017 and that
certain Sixth Amendment to Loan and Security Agreement dated as of March 9, 2018
(as amended hereby and as the same may be from time to time further amended,
supplemented or otherwise modified, the “Agreement”); and

WHEREAS, Administrative Agent, Lenders and Borrowers desire to enter into this
Amendment to, among other items, (i) consent to the sale of certain equity
interests in Manitex International, certain proceeds of which will be
transferred to PM Group, structured as an additional equity investment in, or
intercompany loan to, PM Group by Manitex International or one or more of its
Subsidiaries, (ii) modify certain financial covenants, (iii) modify the
definition of EBITDA, (iv) extend the Maturity Date as provided for herein and
(v) otherwise amend the Agreement in accordance with the terms herein.

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:

Section 1    Incorporation of the Agreement. All capitalized terms which are not
defined hereunder shall have the same meanings as set forth in the Agreement,
and the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Section 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.



--------------------------------------------------------------------------------

Section 2    Waivers Confirming Consents. Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, and the covenants set forth
in Section 5 hereof:

(a)    Administrative Agent (i) acknowledges that it previously consented to the
purchase by Tadano, Ltd. of 2,918,542 shares of common stock of Manitex
International for a purchase price of $32,700,000 and (ii) hereby consents to an
additional Investment of up to $10,000,000 by Manitex International or one or
more of its Subsidiaries into PM Group S.p.A., a company organized under the
laws of Italy, which Investment may be structured as an intercompany loan or any
investment of equity. For the avoidance of doubt and to confirm the prior
consent, the Lenders hereby waive any Default or Event of Default that may have
occurred, if any, under Section 13.4 or (ii) Section 13.6, respectively, with
respect to the foregoing (together, the “Waivers”); provided that to the extent
that any portion of the foregoing Investment is structured as an intercompany
loan, Borrowers shall deliver the original note evidencing such intercompany
loan to the Administrative Agent as security for all Obligations.

(b)    The foregoing Waivers are expressly limited to the transactions described
above in this Section 2 and shall not be deemed or otherwise construed to
constitute a waiver of any other Default or Event of Default, whether or not
similar to the transactions described above in this Section 2. Administrative
Agent and the Lenders have granted the Waivers set forth in this Section 2 in
this particular instance and in light of the facts and circumstances that
presently exist, and the grant of such Waivers shall not constitute a course of
dealing or impair Administrative Agent’s or any Lender’s right to withhold any
similar waiver or otherwise declare any other Default or Event of Default in the
future.

Section 3    Amendment of the Agreement.

(a)    The definition of the terms “EBITDA”, “Maturity Date” and “Senior
Leverage Ratio” appearing in Section 1.1 of the Agreement are hereby amended and
restated to read as follows:

EBITDA shall mean, without duplication, with respect to any period,
Borrowers’ (i) net income after Taxes for such period (excluding any after-tax
gains or losses on the sale of assets (other than the sale of Inventory in the
ordinary course of business) and excluding other after-tax extraordinary gains
or losses), plus (ii) Interest Expense (whether paid or accrued), plus
(iii) income tax expense (whether paid or accrued), plus (iv) depreciation, plus
(v) amortization (including amortization of goodwill, debt issuance costs and
amortization and any non-cash impairment of intangibles) for such period, plus
(vi) upon approval by Administrative Agent, any fees, expenses or other costs
incurred in connection with the sale of any Subsidiary, plus (vii) any other
non-cash charges or gains which have been subtracted in calculating net income
after Taxes for such period (including stock-based compensation), plus
(viii) management fees received in cash not to exceed $500,000 per Fiscal Year,
plus (ix) non-cash stock and other non-cash expenses approved by the
Administrative Agent, plus (x) one-time extraordinary expenses in an amount not
to exceed $675,000 incurred during the calendar quarter ended December 31, 2017,
plus (xii) one-time cash expenses approved in writing by the Administrative
Agent in its sole discretion.

 

2



--------------------------------------------------------------------------------

Maturity Date shall mean the earlier to occur of (i) the date that is thirty
(30) days prior to the maturity of any Subordinated Debt and (ii) July 20, 2021.

Senior Leverage Ratio shall mean, as of any date of determination, the ratio of
(i) the outstanding principal amount of the Obligations represented by this
Agreement to (ii) EBITDA.

(b)    The definition of the term “Third PM Group Investment” is hereby added to
Section 1.1 of the Agreement to read in its entirety as follows:

Third PM Group Investment shall mean (i) that certain additional Investment by
Manitex International in PM Group, utilizing proceeds from the purchase by
Tadano Ltd. of equity of Manitex International in an amount not to exceed
$10,000,000 and (ii) certain additional Investments in PM Group made after
July 23, 2018; provided that no Default or Event of Default exists, Borrowers
have at least $15,000,000 of Excess Availability and Borrowers have less than
$10,000,000 in outstanding Revolving Loans, in each case, immediately before and
immediately after giving effect to such Investment (it being understood and
agreed that such limitations shall only apply at the time of and immediately
after such Investment and shall not be applicable at any time thereafter).
Further, any such Investment structured as a loan to the PM Group shall be
evidenced by an intercompany note which shall be delivered to the Administrative
Agent as security for the Obligations.

(c)    Section 9.3 of the Loan Agreement is hereby amended and restated to read
as follows:

9.3 Financial Statements. Borrowers shall deliver to Administrative Agent the
following financial information, all of which shall be prepared in accordance
with generally accepted accounting principles consistently applied, and shall be
accompanied by a compliance certificate in the form of Exhibit C hereto: (i) no
later than thirty (30) days after each month which is not a calendar quarter end
(except for the month of January) and forty-five (45) days after the month of
January and each quarter ending calendar month, copies of internally prepared
financial statements, including, without limitation, (A) balance sheets and
statements of income of Borrowers, on a consolidating basis, (B) statements of
equity on a consolidated basis certified by the Chief Financial Officer of each
Borrower and (C) a calculation of EBITDA and total Capital Expenditures for such
month; (ii) no later than forty-five (45) days after each calendar quarter, a
calculation of all financial covenants contained in this Agreement which are
then in effect; and (iii) no later than one hundred twenty (120) days after the
end of each of Borrowers’ Fiscal Years, audited annual financial statements with
an unqualified opinion by independent certified public accountants selected by
Borrowers and reasonably satisfactory to Administrative Agent, which financial
statements shall be accompanied by copies of any management letters sent to a
Borrower by such accountants.

 

3



--------------------------------------------------------------------------------

(d)    Section 13.6(l) of the Agreement is hereby amended and restated to read
as follows:

(l)    The Initial PM Group Loan, the Additional PM Group Investment and the
Third PM Group Investment, together with other Investments made by Borrowers in
any Foreign Subsidiary; provided that with respect to Investments in Foreign
Subsidiaries other than PM Group, (i) no Default or Event of Default shall exist
before and after giving effect to such Investment; (ii) the amount of such
Investment shall not exceed $1,000,000 in the aggregate; (iii) no more than
one (1) Investment may be made in each calendar quarter; and (iv) each such
Investment shall be returned to the applicable Borrower within sixty (60) days
of the date each such Investment is made;

(e)    Section 13.6 of the Agreement is hereby amended by deleting the period at
the end of such Section, replacing it with “; and” and adding a new
subsection (p) to read as follows:

(p)    additional investments made to purchase some or all of the existing
Indebtedness of PM Group; provided that no Default or Event of Default exists,
Borrowers have at least $15,000,000 of Excess Availability and Borrowers have
less than $10,000,000 in outstanding Revolving Loans, in each case, immediately
before and immediately after giving effect to such investment.

(f)    Section 14.1 of the Agreement is hereby amended and restated to read as
follows:

14.1    Fixed Charge Coverage. If, as of the end of any applicable Computation
Period set forth below, Borrowers have (x) less than $15,000,000 of Excess
Availability and (y) more than $5,000,000 in outstanding Revolving Loans, then
Borrowers shall not permit the ratio of (i) EBITDA minus (ii) all unfinanced
Capital Expenditures of Borrowers during the applicable period to (iii) Fixed
Charges to be less than the ratio for such period set forth below:

 

Period

  

Ratio

 

Twelve (12) month period ended March 31, 2018 and each Computation Period ended
thereafter

     1.15:1.0  

Section 4    Delivery of Documents. The following documents and other items
shall be delivered concurrently with this Amendment:

(i)    this Amendment;

(ii)    such other documents and certificates as Administrative Agent shall
reasonably request; and

(iii)    payment of an amendment fee of $25,000, which amount shall be fully
earned, payable and non-refundable as of the date hereof.

 

4



--------------------------------------------------------------------------------

Section 5    Representations, Covenants and Warranties; No Default. Borrowers
hereby represent and warrant to Administrative Agent as of the date hereof as
follows:

(a)    The execution and delivery of this Amendment and the performance by
Borrowers of their obligations hereunder are within Borrowers’ powers and
authority, have been duly authorized by all necessary corporate action and do
not and will not contravene or conflict with the organizational documents of
Borrowers;

(b)    The Agreement (as amended by this Amendment) and the other Loan Documents
constitute legal, valid and binding obligations enforceable in accordance with
their terms by Administrative Agent against Borrowers, and Borrowers expressly
reaffirm and confirm each of their obligations under the Agreement (as amended
by this Amendment) and each of the other Loan Documents. Borrowers further
expressly acknowledge and agree that Administrative Agent has a valid, duly
perfected, first priority and fully enforceable security interest in and lien
against each item of Collateral except as otherwise set forth in the Agreement.
Borrowers agree that they shall not dispute the validity or enforceability of
the Agreement (as it was stated before and after this Amendment) or any of the
other Loan Documents or any of its respective obligations thereunder, or the
validity, priority, enforceability or extent of Administrative Agent’s security
interest in or lien against any item of Collateral, in any judicial,
administrative or other proceeding;

(c)    No consent, order, qualification, validation, license, approval or
authorization of, or filing, recording, registration or declaration with, or
other action in respect of, any governmental body, authority, bureau or agency
or other Person is required in connection with the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
this Amendment;

(d)    The execution, delivery and performance of this Amendment by Borrowers
does not and will not violate any law, governmental regulation, judgment, order
or decree applicable to Borrowers and does not and will not violate the
provisions of, or constitute a default or any event of default under, or result
in the creation of any security interest or lien upon any property of Borrowers
pursuant to, any indenture, mortgage, instrument, contract, agreement or other
undertaking to which any Borrower is a party or is subject or by which any
Borrower or any of its real or personal property may be bound; and

(e)    The representations, covenants and warranties set forth in Section 11 of
the Agreement shall be deemed remade as of the date hereof by Borrowers, except
that any and all references to the Agreement in such representations and
warranties shall be deemed to include this Amendment. No Event of Default has
occurred and is continuing and no event has occurred and is continuing which,
with the lapse of time, the giving of notice, or both, would constitute such an
Event of Default under the Agreement.

Section 6    Fees and Expenses. The Borrowers agree to pay on demand all costs
and expenses of or incurred by Administrative Agent, including, but not limited
to, legal fees and expenses, in connection with the evaluation, negotiation,
preparation, execution and delivery of this Amendment.

 

5



--------------------------------------------------------------------------------

Section 7    Effectuation. The amendments to the Agreement contemplated by this
Amendment shall be deemed effective immediately upon the full execution of this
Amendment and without any further action required by the parties hereto. There
are no conditions precedent or subsequent to the effectiveness of this
Amendment.

Section 8    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A facsimile or other
electronic signature to this Amendment shall be deemed an original signature
hereunder.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

Signature Page to Seventh Amendment to Loan and Security Agreement

IN WITNESS WHEREOF, the parties hereto have duly executed this Seventh Amendment
to Loan and Security Agreement as of the date first above written.

 

BORROWERS:    

MANITEX INTERNATIONAL, INC., a Michigan corporation

MANITEX, INC., a Texas corporation

MANITEX SABRE, INC., a Michigan corporation

BADGER EQUIPMENT COMPANY, a Minnesota corporation

CRANE AND MACHINERY, INC., an Illinois corporation

CRANE AND MACHINERY LEASING, INC., an Illinois corporation

MANITEX, LLC, a Delaware limited liability company

    By:   /s/ David J. Langevin     Name: David J. Langevin     Title:
Chairman & CEO



--------------------------------------------------------------------------------

Signature Page to Seventh Amendment to Loan and Security Agreement

 

ADMINISTRATIVE AGENT

AND LENDER:

   

CIBC BANK, USA, as Administrative Agent

and a Lender

    By:           /s/ Todd Bernier                Todd Bernier, Managing
Director